Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


John David Hill, Appellant                           Appeal from the 402nd District Court of
                                                     Wood County, Texas (Tr. Ct. No. 22,912-
No. 06-17-00164-CR        v.                         2016). Opinion delivered by Chief Justice
                                                     Morriss, Justice Moseley and Justice
The State of Texas, Appellee                         Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
degree of the offense as a third degree felony. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, John David Hill, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MARCH 23, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk